In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 14-329V
                                           (Not to be published)

*****************************
                                           *
BARBARA SWEAT, on behalf of S.S., a minor, *
                                           *                                Filed: June 16, 2016
                Petitioner,                *
                                           *                                Attorney’s Fees and Costs;
          v.                               *                                Motion for Relief from Judgment;
                                           *                                RCFC 60(b).
                                           *
SECRETARY OF HEALTH AND                    *
HUMAN SERVICES,                            *
                                           *
                Respondent.                *
                                           *
*****************************

Lawrence Joseph Disparti, Disparti Law Group, PA , Holiday, FL, for Petitioner.

Amy Paula Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                       DECISION GRANTING RELIEF FROM JUDGMENT1

       On April 21, 2014, Barbara Sweat filed a petition on behalf of her minor child, S.S., seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”).2 Petitioner alleged that S.S. developed a brachial plexus neuritis, also known as
Parsonage-Turner syndrome, as a result of receiving the tetanus-diphtheria-acellular pertussis
(“Tdap”) and hepatitis A vaccinations. ECF No. 1. The parties subsequently filed a stipulation on


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West
1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.


                                                             1
April 13, 2015 (ECF No. 23), detailing an amount to be awarded to Petitioner, which served as the
basis for my decision awarding damages dated April 15, 2015 (ECF No. 24). The parties later filed
a stipulation regarding attorney’s fees and costs on May 14, 2015 (ECF No. 28), which I adopted
as my fees decision dated August 26, 2015 (ECF No. 29), and was reduced to judgment on June
19, 2015 (ECF No. 33).

        Petitioner has now informed me that she incurred additional fees and costs for the
establishment of guardianship in this claim that were not accounted for in her May 6, 2015, Motion
for Attorney Fees and Costs. 3 Because it was contemplated by the parties in the damages
stipulation that a guardianship proceeding would be initiated as part of the claim, these costs are
reasonable and were anticipated by the parties.

       Based on the above, Petitioner now moves for relief from the Fees Judgment. Petitioner is
requesting supplemental fees and cost related the guardianship proceeding in the amount of
$1,903.00. Respondent has represented that she has no objection to the additional fees and costs
requested.

        Under Vaccine Rule 36, Appendix B, RCFC (the “Vaccine Rules”), a party may seek relief
from judgment pursuant to RCFC 60. Ms. Sweat’s motion invokes Rule 60(b), which delineates
five specific circumstances for relief, plus a catch-all permitting a party to obtain modification of
a decision based upon “any other reason that justifies relief.” RCFC 60(b).

        Here, I find that Petitioner has establish a basis for revising the Fees Judgment under Rule
60(b). I find Rule 60(b)(1), which permits relief on the grounds of “mistake, inadvertence, surprise,
or excusable neglect,” applicable to the additional costs associated with the guardianship
proceeding. See RCFC 60(b)(1). The fees associated with the guardianship proceeding were not
included in the original application as a result of a mistake or inadvertence, as the parties
stipulation clearly contemplated the creation of a guardianship. Furthermore, I find that the Rule
60(b) requirement that relief may only be obtained by motion and a showing of “just terms” has
been satisfied in this case. RCFC 60(b).

       The motion does not challenge or dispute the underlying merits of the prior fee decisions.
The requested correction will merely increase the size of the Fees Judgment to reflect additional
work performed on this case. The motion is also unopposed by Respondent, further underscoring



3
  Petitioner originally filed an unopposed motion for leave to file for attorney’s fees and costs outside of the timeframe
allowed by statute, dated April 4, 2016. ECF No. 34. However, during a status conference on May 23, 2016, I
instructed the parties that this motion should be stricken, and instead a motion for relief from the judgment should be
filed. Petitioner did so on June 7, 2016. ECF No. 35. Accordingly, I will strike Petitioner’s Unopposed Motion for
Leave to file Attached Motion for Fees and Costs Out of Time (ECF No. 34) as improperly filed.
 

                                                            2
the extent to which it is the view of the parties that the error in question, while worthy of correction,
is substantively minor. Such circumstances establish a sound basis for revising the Fees Judgment
under Rule 60(b).

                                                CONCLUSION

       Accordingly, (1) the Clerk of the Court is hereby instructed to strike Petitioner’s
Unopposed Motion for Leave to file Attached Motion for Fees and Costs Out of Time (ECF
No. 34), as improperly filed, and (2) Petitioner is awarded an additional $1,903.00 in
attorney’s fees and costs in this action in the form of a check made payable jointly to
Petitioner and Petitioner’s counsel, Disparti Law Group, PA. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT
in accordance with these terms.4

         IT IS SO ORDERED.
                                                               s/Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          3